--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.24


 
Appleton Papers Inc.
Long-Term Performance Cash Plan
(As amended and restated January 1, 2009)


 
Article 1.
Purpose and Nature of Plan


 
1.1
The Board adopted the Plan for the purpose of assisting the Company in
attracting and retaining key management employees who are in a position to make
a significant contribution to the growth and profitability of the Company by
providing a reward for performance and incentive for future endeavor.  Appleton
competitively positions its compensation and rewards programs relative to
general and paper industry companies of similar revenue.  The Plan accomplishes
its objective by providing eligible employees with a competitive long-term
compensation opportunity tied to the performance of the Company.

 
1.2
The Plan is intended to be an unfunded bonus program of the Company in
accordance with Department of Labor Regulations Section 2510.3-2(c).  The Plan
shall be interpreted, operated and administered in a manner consistent with
these intentions.

 
1.3
The Plan does not permit Participants to elect to defer their compensation.

 
1.4
The effective date of the Plan is January 1, 2008.

 


Section 2.
Definitions


 
Capitalized words and phrases used in the Plan have the following meaning unless
otherwise expressly provided herein:


2.1
Average Revenue Growth.  “Average Revenue Growth” means the sum of the each
annual Revenue Growth during the Performance Cycle divided by the number of the
Company’s completed fiscal years during the Performance Cycle.

 
2.2  
Average ROIC.  “Average ROIC” means the sum of each annual ROIC Growth during
the Performance Cycle divided by the number of the Company’s completed fiscal
years during the Performance Cycle.

 
2.3  
Board.  “Board” means the Board of Directors of Appleton Papers Inc.

 
2.4  
Cause. “Cause” in connection with the termination of the Participant's
employment with the Company, means that, in the judgment of the Committee, based
upon any information or evidence reasonably persuasive to the Committee, the
Participant: (1) willfully engaged in activities or conducted himself or herself
in a manner seriously detrimental to the interests of the Company or its
subsidiaries and affiliates; or (2) failed to execute the duties reasonably
assigned to him or her in a reasonably timely, effective, or competent manner;
provided, however, that the termination of the Participant's employment because
of Disability shall not be deemed to be for Cause.

 
 
1

--------------------------------------------------------------------------------

 
2.5  
Change of Control.  “Change of Control” means: (1) the termination of the
Appleton Papers Retirement Savings and Employee Stock Ownership Plan (the
“ESOP”) or amendment of the ESOP so that it ceases to be an employee stock
ownership plan; (2) the ESOP ceases to own a majority interest in the Company;
(3) the sale, lease, exchange or other transfer of all or substantially all of
the assets of the Company (in one transaction or in a series of related
transactions) to a person or entity that is not controlled by the Company; (4)
the approval by the Company shareholders of any plan or proposal to terminate
the Company’s business, to liquidate or dissolve the Company or to sell
substantially all the Common Stock; (5) the Company merges or consolidates with
any other company and the Company is not the surviving company of such merger or
consolidation; or (6) any other event or series of events whereby ownership and
effective control of the Company is transferred or conveyed to a person or
entity that is not controlled by the Company.

 
2.6  
Code.  “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute.  Reference to a specific section of the Code shall include a
reference to any successor provision.

 
2.7  
Committee.  “Committee” means the Compensation Committee of the Board.

 
2.8  
Company.  “Company” means Appleton Papers Inc., 825 East Wisconsin Avenue,
Appleton, Wisconsin 54911-1703.  “Company” also means (except where the context
relates solely to Appleton Papers Inc.) any subsidiary or other affiliate of
Appleton Papers Inc. who employs an Eligible Employee (as designated by the
Committee in accordance with Section 4.1).  Any such subsidiary or affiliate of
Appleton Papers Inc. that has become a “Company” as provided above is deemed to
have designated Appleton Papers Inc. as its agent with respect to amending or
terminating the Plan.  Any such action by Appleton Papers Inc. shall be binding
on such subsidiary or affiliate at the time taken.

 
2.9  
Disability.  “Disability” means a physical or mental condition of the
Participant which results in the Participant receiving benefits under an
applicable Company’s long-term disability insurance plan, or in the event the
Participant is not participating in a Company long-term disability insurance
plan, means disability as defined under the long-term disability plan of
Appleton Papers Inc.

 
2.10  
Eligible Employee.  “Eligible Employee” means an employee of Appleton Papers
Inc. who has been designated by the Committee as an Eligible Employee.

 
2.11  
Employment.  References in the Plan to “employment” with the Company, “year(s)
of employment,” and “termination of employment” shall in all events refer to the
total period of employment with Appleton Papers Inc. and any of its subsidiaries
or affiliates.

 
2.12  
Extraordinary Occurrences.  “Extraordinary Occurrences” means those events that,
in the opinion of the Committee, are likely to have a significant effect,
whether positive or negative, on the Company’s financial results, including
Revenue and ROIC.

 
2.13  
Final Award.  “Final Award” means the amount payable to a Participant by the
Company under the Plan.

 
2.14  
Invested Capital.  “Invested Capital” means Appleton Papers Inc.’s non-interest
bearing net working capital assets plus long-term assets.

 
2.15  
Participant.  “Participant” means an Eligible Employee who participates in the
Plan for purposes of a Performance Cycle in accordance with Section 4.

 
2.16  
Plan.  “Plan” means the Appleton Papers Inc. Performance Cash Plan, as set forth
herein and as amended from time to time.

 
2.17  
Performance Cycle.  “Performance Cycle” means the three year period that begins
January 1, 2008, and ends December 31, 2010, provided that a new three-year
Performance Cycle shall begin on each January 1

 
2.18  
Performance Measure.  “Performance Measure” means each factor, as set forth in
an Appendix hereto, that is taken into consideration under the Plan in
determining the value of a Final Award.

 
 
2

--------------------------------------------------------------------------------

 
2.19  
Plan Year.  “Plan Year” means the fiscal year of Appleton Papers Inc.

 
2.20  
Representative. “Representative” means the personal representative of the
Participant's estate, and after final settlement of the Participant's estate,
the successor or successors entitled thereto by law.

 
2.21  
Revenue.  “Revenue” means Appleton Papers Inc.’s net revenue as reported in its
financial statements for the Company’s relevant fiscal year, subject to
adjustments, in the Committee’s discretion, to reflect the impact of any
Extraordinary Occurrences.

 
2.22  
Revenue Growth.  “Revenue Growth” means, with respect to the Company’s relevant
fiscal year, the increase, expressed as a percentage, if any, in Revenue from
Revenue in the immediately preceding year.

 
2.23  
Retirement.  “Retirement” means termination of employment of a Participant with
the Company on or after the date such Participant has attained the age of 55
years and has at least ten years of service with the Company.

 
2.24  
ROIC.  “ROIC” means Appleton Papers Inc.’s earnings before interest and taxes
(“EBIT”) divided by Invested Capital.

 
2.25  
ROIC Growth.  “ROIC Growth” means, with respect to the Company’s relevant fiscal
year, the increase, expressed as a percentage, if any, in ROIC from ROIC in the
immediately preceding fiscal year.

 
2.26  
Target Award.  “Target Award” means the initial value of an award at the
beginning of the Performance Cycle and prior to any Performance Measure
adjustments or Final Award value determination.

 
Section 3.
General Description of the Plan


3.1
The Plan provides for annual grants of long-term cash-based performance awards,
which may be earned by Participants based on the Company’s achievement of
pre-set performance measures and the Participant’s continued employment.

 
3.2
Extraordinary Occurrences may be considered by the Committee when assessing the
Company’s performance results and appropriate adjustments may be made by the
Committee, in its good faith discretion, to the performance measures under the
Plan.

 
Section 4.
Participation and Awards


 
4.1
Before the beginning of each Performance Cycle, the Committee shall designate
the Eligible Employees for the Plan Year who are so designated for the
Performance Cycle and shall notify Participants of such designation.  At or
shortly after commencement of the Performance Cycle, a Target Award shall be
established for each Participant.  Target Awards will be expressed as a fixed
dollar amount.



4.2
At the end of the Performance Cycle, the Final Award will be valued based upon
the Committee’s evaluation of the Company’s performance against the established
Performance Measures.   The Performance Measures for any given Performance Cycle
shall be as set forth in an Appendix to this Plan.



 
The Performance Measures will be reviewed and updated, as determined by the
Committee, at the beginning of each Performance Cycle.  The Performance Measures
used to determine the Final Award may change from Performance Cycle to
Performance Cycle to reflect modifications in the Company’s strategic
objectives.  Such changes may be made, as deemed necessary by the Committee, to
serve the best interests of the Company.


 
3

--------------------------------------------------------------------------------

 



4.3.
In the event of a Participant’s voluntary or involuntary termination of
employment with the Company before the end of the Performance Cycle, no award or
other amount shall be payable to such Participant under the Plan except as
provided under Sections 4.5 and 4.6.  Any awards or other amounts forfeited
under the Plan shall not be reallocated to remaining Participants.



4.4  
In the event of Participant’s voluntary or involuntary termination of employment
with the Company at the end of the Performance Cycle, a violation of any express
restrictive covenant between Participant and Company (whether relating to
obligations of confidentiality, non-competition, non-solicitation or otherwise),
Participant forfeits any and all rights to payment relating to the Plan.



4.5  
In the event of a Change of Control during a Performance Cycle, the Participant
shall, with respect to each outstanding Target Award, receive a “prorated Final
Award” based upon 100% of the Participant’s outstanding Target Award as of the
end of the applicable Performance Cycle.  The “prorated Final Award” is
determined based on the number of months of employment completed during the
Performance Cycle up to and including the month of the Change of Control divided
by total number of months for the Performance Cycle multiplied by 100% of the
Target Award.  A Participant shall not be entitled to any other amounts under
the Plan with respect to such Target Award.

 
4.6  
Notwithstanding the foregoing, in the event of a Participant’s Retirement,
Disability or death, during a Performance Cycle, a “prorated award” is paid to
the Participant (or the Participant’s estate or designated beneficiary in the
case of death) for each then outstanding Performance Cycle.  The amount of any
“prorated award” is determined by reference to months of employment completed
during the Performance Cycle, the Target Award and the Company’s performance
against the established Performance Measures, determined as of the end of the
month of the retirement, disability or death.  For example, for the 2008-2010
Performance Cycle, if a Participant’s Target Award was $10,000 and he/she
retired in July 2009 and the Revenue Growth and ROIC Growth determined at the
end of the month of the retirement, disability or death was 2.50% and 9.33%
respectively, then such Participant’s Final Award would be ($10,000 x 104%) x
50% or $5,200.

 
 
 
Section 5.

 
Plan Administration



5.1
The Committee shall be responsible for the operation and administration of the
Plan. The decision of a majority of the members of the Committee shall
consti­tute the decision of the Committee.  The Committee may act either at a
meeting at which a majority of the members of the Committee is present or by a
writing signed by all Committee members.  The Committee shall have full
discretion, power and authority to make factual determinations, construe,
interpret and administer the Plan, to adopt such rules and regulations governing
the administration of the Plan, and shall exercise all other duties and powers
conferred on it by the Plan, or which are incidental or ancillary thereto, and
may designate agents to assist it in the administration of the Plan.

 
5.2
Without limiting the generality of the foregoing, the Committee shall have full
power and authority, in its absolute discretion, in accordance with the Plan,
to:  determine eligibility to participate in the Plan; determine the rights and
benefits with respect to all claims, demands and actions arising out of the
provisions of the Plan and any Participant, beneficiary, deceased Participant or
other person having or claiming to have any interest under the Plan; interpret
and construe the provisions of the Plan; decide all questions and settle all
controversies arising in the administration, interpretation, construction and
application of, or otherwise in connection with, the Plan; determine whether any
Participant is considered disabled in accordance with this Plan; employ
accountants, counsel, consultants and other persons the Committee deems
necessary in connection with the administration and operation of the Plan; and
take all other necessary or appropriate actions to fulfill its duties under this
Plan.

 
 
4

--------------------------------------------------------------------------------

 
5.3
In exercising its power and authority hereunder, the Committee shall at all
times exercise good faith, apply standards of uniform application and refrain
from arbitrary action.  Benefits will be paid only if the Committee determines
in its discretion that the applicant is entitled to them.

 
5.4
All interpretations, constructions, determinations, decisions and actions of the
Committee in relation to this Plan shall be final, binding and conclusive on all
Participants and all other persons.

 


 
Section 6.

 
Payment of Awards



6.1
Subject to Sections 6.2 and 6.3, Final Awards shall be paid to Participants in a
single lump-sum in cash as soon after the end of the Performance Cycle in which
they have been earned as is reasonably practicable, but in any case not later
than 60 days after the end of the calendar year in which the Performance Cycle
ends.

 
6.2
Final Awards to Participants to which Section 4.5 applies shall be paid to the
Participant in a single lump-sum in cash as soon after the Change of Control as
is reasonably practicable, but in any case not later than 60 days following the
Change of Control event.

 
6.3
Final Awards to Participants to which Section 4.6 applies shall be paid to the
Participant in a single lump-sum in cash as soon as is reasonably practicable
after the month in which the retirement, disability or death occurs, but in any
case not later than 60 days after the end of the calendar year in which the
retirement, disability or death occurs.

 
6.4
The foregoing to the contrary notwithstanding, any amounts due to or in respect
of a deceased Participant under the Plan shall be paid to the Participant’s
Representative.

 


 
Section 7.

 
 Miscellaneous



7.1
The adoption and maintenance of the Plan shall not be deemed to be a contract of
employment or service between the Company and any employee of the
Company.  Nothing contained herein shall give any such employee the right to be
retained in the employ or service of the Company or to interfere with the right
of the Company to discharge the employee, nor shall it give the Company the
right to require the employee to remain in its employ or service or to interfere
with the employee’s right to terminate employment or service.  No person shall
have any rights or claims in relation to the Plan except in accordance with the
provisions of the Plan.  The adoption of the Plan shall not be deemed to give
any employee of the Company any right to be selected as a Participant or receive
any awards under the Plan.

 
7.2
The Plan shall not be construed to require the Company to fund any of the
amounts payable under the Plan or to set aside or earmark any monies or other
assets specifically for payments under the Plan.  If the Company decides to
establish any advance accrued reserve on its books against the future expense of
benefits payable hereunder, or if the Company determines to fund a trust under
the Plan, such reserve or trust shall not under any circumstances be deemed to
be an asset of the Plan.

 


7.3
The Plan is “unfunded” and benefits payable hereunder shall be paid by the
Company out of its general assets.  No Participant or beneficiary thereof shall
have any interest in any specific asset of the Company as a result of the
Plan.  Nothing contained in the Plan and no action taken pursuant to the
provisions of the Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship amongst the Company, the Committee and the
Participants and any beneficiary thereof or any other person.  Any funds that
may be invested under the provisions of the Plan shall continue for all purposes
to be part of the general funds of the Company and no person other than the
Company shall by virtue of the provisions of the Plan have any interest in such
funds.  To the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company.

 
 
5

--------------------------------------------------------------------------------

 
7.4
Any liability of the Company to any Participant in relation to the Plan shall be
based solely upon contractual obligations created by the Plan.  None of the
Company, the Committee nor any other person participating in any determination
of any question under the Plan, or in the interpretation, administration or
application of the Plan, shall have any liability, in the absence of bad faith,
to any party for any action taken or not taken in connection with the Plan,
except as may expressly be provided by statute.  The Company shall not be liable
to any Participant or any other person as to any tax consequence expected, but
not realized, by any Participant or other person in relation to participation in
the Plan.

 
7.5
Notwithstanding any other provision of the Plan, all rights to any payments
under the Plan, shall be discontinued and forfeited, and the Company will have
no further obligation to the Participant if the Participant is discharged from
employment with the Company or its subsidiaries and affiliates for Cause, or the
Participant performs during the course of his employment with the Company or its
subsidiaries and affiliates acts of willful malfeasance or gross negligence in a
matter of material importance to the Company.  Any decision of the Committee
with respect to the application of the provisions of this Section 7.5 shall have
a presumption of correctness, and the burden shall be on the Participant to
rebut such presumption by clear and convincing evidence.

 
7.6
Except as otherwise provided in Section 6.4, no benefit payable at any time
under the Plan shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, attachment, or encumbrance of any kind.

 
7.7
Any payment or other distribution of amounts under the Plan may be reduced by
any amount (including employment taxes) required to be withheld by the Company
under any applicable law, rule, regulation, order or other requirement of any
governmental authority.  If a Participant becomes entitled to a distribution
under the Plan, and if at such time such Participant has outstanding any debt,
obligation or other liability representing an amount owing to the Company, then
the Company may offset such amount against the amount otherwise distributable to
the Participant under this Plan to the extent permitted by applicable law.

 
7.8
If any payments or benefits provided to a Participant under this Plan (the
“Payments”) will be subject to the tax imposed by Section 4999 of the Code (the
“Excise Tax”), the Company shall pay to the Participant, at the time the
Payments are paid to the Participant, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Participant, after deduction
of any Excise Tax on the Payments and any federal, state and local income tax
and Excise Tax on the Gross-Up Payment itself, shall be equal to the Payments.

 
 
For purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amount of such Excise Tax: (i) any other payments or benefits
received by the Participant in connection with a “Change of Control” (as such
term is defined in the Appleton Papers Inc. Long Term Incentive Plan) or the
Participant’s termination of employment shall be treated as “parachute payments”
within the meaning of section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the
Company’s independent auditors and acceptable to the Participant such other
payments or benefits (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code; (ii) the amount of the Payments which shall be treated
as subject to the Excise Tax shall be equal to the lesser of (A) the total
amount of the Payments or (B) the amount of excess parachute payments within the
meaning of Sections 280G(b)(1) (after applying clause (i) above, and after
deducting any excess parachute payments in respect of which payments have been
made); and (iii) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.  For purposes of
determining the amount of the Gross-Up Payment, the Participant shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rates of taxation in the
state and locality of the Participant’s residence on the date of the
Participant’s termination of employment, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

 
 
6

--------------------------------------------------------------------------------

 
7.9
No lawsuit with respect to any benefit payable or other matter arising out of or
relating to the Plan may be brought before exhaustion of claim and review
procedures established by the Committee, and any lawsuit must be filed no later
than nine (9) months after a claim is denied or be forever barred.

 
7.10
The Plan and all rights hereunder shall be governed by and construed according
to the laws of the State of Wisconsin.  By participating in the Plan, the
Participant irrevocably consents to the exclusive jurisdiction of the courts of
the State of Wisconsin and of any federal court located in Milwaukee, Wisconsin
in connection with any action or proceeding arising out of or relating to the
Plan, any document or instrument delivered pursuant to or in connection with the
Plan.

 
7.11
The Plan shall become effective upon approval of the Plan by the Board.  The
Board may amend, suspend or terminate the Plan at any time in writing, and each
such amendment, suspension or termination shall be binding upon the Company, all
Participants and all other persons.

 
7.12
The words “Section” and “clause” herein shall refer to provisions of the Plan,
unless expressly indicated otherwise.  Wherever any words are used in the Plan
in the masculine gender they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply, and wherever any
words are used herein in the singular form they shall be construed as though
they were also used in the plural form in all cases where they would so
apply.  The words “include,” “includes,” and “including” herein shall be deemed
to be followed by “without limitation” whether or not they are in fact followed
by such words or words of similar import, unless the context otherwise requires.




 


 
7

--------------------------------------------------------------------------------

 

 
APPENDIX A

 
PERFORMANCE MEASURE MATRIX FOR THE
 
2008-2010 and 2009-2011 PERFORMANCE CYCLES
 


For the 2008-2010 and 2009-2011 Performance Cycles, the resulting Final Award
value can range from 0% to 150% of the Target Award based on the following
Performance Measure matrix:
3-Year Average Revenue Growth (%)
   3-Year Average
ROIC (%)
ROA
   
0.50%
1.17%
1.83%
2.50%
3.33%
4.17%
≥5.00%
     
≥11.00%
77.00%
89.00%
101.00%
111.50%
124.00%
137.00%
150.00%
 
10.17%
72.50%
84.50%
97.00%
107.50%
120.50%
133.00%
146.00%
 
9.33%
68.00%
80.00%
92.50%
104.00%
116.50%
129.50%
142.50%
 
8.50%
63.50%
75.50%
88.00%
100.00%
113.00%
125.50%
138.50%
 
7.67%
59.00%
71.50%
83.50%
95.50%
109.00%
122.00%
134.50%
 
6.83%
54.50%
67.00%
79.00%
91.00%
105.50%
118.00%
131.00%
 
6.00%
50.00%
62.50%
74.50%
86.50%
101.50%
114.50%
127.00%
 







 
If the actual Average ROIC or Average Revenue Growth is between any two 3-Year
Average ROIC %s and/or 3-Year Average Revenue Growth %s, then the amount of the
Final Award shall be calculated by linear interpolation.  If the achievement of
any 3-year Average Revenue Growth or 3-Year Average ROIC falls below the minimum
thresholds set forth on the matrix above (or for future years, the appropriate
matrix), the Participant’s Final Award will be $0.  Regardless of Company
performance, awards will be capped at 150% of the Target Award.
 
 
8

--------------------------------------------------------------------------------

 

